 

 

UNITED STATES DISTRICT COURT §§ USD'C_SDNY:;

SOUTHERN DISTRICT OF NEW YORK
AXAR l\/IASTER FUND, LTD. and MAN GLG
SELECT OPPORTUNITIES MASTER LP,

 

 

 

 

Plaintiffs,

  

-against~ l7-ov-0426 (LAK)

BRYAN K. BEDFORD, et al.,
Defendants.
______________________________________ `._ .. ... _. X

MEMORANDUM OPINION

Appearances:
Geoffrey Coyle Jarvis
Nathan Hasiul<
Sharan Nirmul
KESSLER ToPAz MELTZER & CHECK, LLP
Attorneysfor Plaim‘i]j€s
lay B. Kasner
Soott D. Musoff
Tansy Woan
SKADDEN, ARPS, SLATE, MEAGHER & FLoM LLP

Attorneysfor De_kndants

LEWIS A. KAPLAN, Dz'strict Judge.
This matter is before the Court on plaintiffs’ motion to amend the judgment or,\
altematively, Set aside the judgment that granted defendants’ motion to dismiss the complaint and

for leave to file an amended complaint Plaintiffs’ motion is denied

 

 

Facts
The Court assumes familiarity with its opinion granting defendants’ motion to dismiss
the complaint (the “Opinion”) for a fuller discussion of the history of this case.E For present

purposes, the Court discusses only the background necessary for this motion.

A. Proceduml Posture

The Court granted defendants’ motion to dismiss the complaint for the principal
reasons that plaintiffs failed adequately to allege (l) that the defendants made an untrue statement
of material fact or a material omission, and (2) loss causation resulting from defendants’ alleged
misconduct

Plaintiffs now submit aproposed amended complaint (“PAC”) containing additional
allegations Which, they claim, cures the deficiencies of their initial complaint2 They claim also that,
for a variety of reasons, the Court should amend the judgment dismissing the original complaint
pursuant to Federal Rule of Civil Procedure (“FRCP”) 59(e) or, alternatively, vacate the judgment
pursuant to FRCP 60(b), and grant leave to file the PAC.

Defendants argue that plaintiffs have failed to satisfy the standards for amending or
vacating a judgment and that the Court therefore should not consider Whether amending the

complaint Would be appropriate pursuant to FRCP 1 5 (a). Defendants contend further that the Court

 

Axar Master Fzmd, Ltd. v. Becb”ord, 308 F.Supp.3d 743 (S.D.N.Y. 2018).

Dl 39-1.

should deny leave to amend because the proposed amendment would be futile.
Ultimately, we need not decide whether the judgment should be amended or vacated
because the additional allegations contained in the PAC do not cure the deficiencies the Court found

in the original complaint3

B. The Original Allegations ofMaterial Misrepresentations and/or Omissz'ons

The Court considered a number of allegedly materially false or misleading statements
made by defendants, which divide into three categories Thej?rst category involved assertions that
Republic’s codeshare partners all had agreed to allow Republic to reduce its flying hours The
second involved statements that Republic was not in breach of contract The third involved (i)
statements concerning the merits of Delta’s breach of contract action, and (ii) failing to disclose
Republic’s potential liability in violation of FASB Accounting Standards Codification 450 and ltem

303 of SEC Regulation S-K.

C. The Additional Allegal‘ions of Material Misrepresemations and/or Omissions

The Hrst additional allegation contained in the PAC regarding material
misrepresentations and/or omissions concerns testimony given in the Republic bankruptcy by
defendant Joseph Allman, Republic’s chief financial officer. Mr. Allman there testified that
Republic was not performing under its codeshare agreement With Delta beginning in February 2015.

Specifically, Mr. Allman stated, in relevant part: “[w]ell, there are several risks under the litigation

 

“[L]eave to amend a complaint need not be granted when amendment would be futile.” Kinr
v. Kinmz, 884 F.3d 98, 106 (Zd Cir. 2013) (citation omitted).

4

We weren’t performing and the breach of performance began all the way back to February 2015.
So certainly that’s one issue on whether We had valid defenses against those breach of
perforlnance.”4

The other additional new allegations contained in the PAC regarding material
misrepresentations and/or omissions are statements made by Judges Lane and Forrest in the
bankruptcy, specifically:

Fi'rsz‘, Judge Lane’s statements that the “debtors failed to honor their contractual
obligation to provide certain flying to Delta under the parties’ agreements,” which failure “started
in February 2015” and Was “undisputed.”5

Second, Judge Forrest’s statements that “[i]n February 20l5, Republic began to
reduce its flying for Delta in violation of its agreements, and has subsequently continued to commit
additional breaches of its agreements” and that “Delta has in fact suffered significant damages as a
result of the Debtor’s underperformance or non-performance of its contractual obligations.”6

Third, Judge Lane’s statements casting doubt on Republic’sforce majeure defense

in the Delta'litigation and his conclusion that such a defense was “far from assured.”7

Discussion

 

DI 39-1 at 1l 75.

1a air 77.

Ia’. at 1 80.

ra. air 7a

A. Mr. Allman ’s Testimony

Plaintiffs argue that l\/lr. Allman’s testimony that “[w]e vveren’t performing and the
breach of performance began all the way back to February 2015” directly contradicts an earlier
Statement that he made on an earnings call on August 7, 2015, in which he stated that “everybody
has been performing under the contract.” Plaintiffs assert also that the Court did not address Mr.
Ailman’s earnings call statement in the Opinion.8 Plaintiffs are wrong in both respects.

First, Mr. Allman’s testimony that Republic was not performing does not contradict
his earlier statement that “everybody has been performing” because, in context, the word
“everybody” referred to Republic’ s codeshare partners, and not to Republic itself The full transcript
of the exchange demonstrates the meaning of l\/lr. Allman’s statement beyond question On the
earnings call, a Deutsche Banl< analyst asked if “everything is copacetic as it relates to receiving
payments from your major carriers,” to Which Mr. Allman responded “[g]ood question . . .
[e]veiybody has been performing under the contract.”9

Second, not only did the Court address this statement in the Opinion, but in doing so
the Court specifically explained that “everybody” referred to Republic’s codeshare partners In its
description of the facts, the Court Wrote: “[r]eferring to Republic’s Codeshare Parrners, er.

9110

Allmanj stated, “[e]verybody has been performing ln any event, plaintiffs fail to allege a

materially false statement by comparing Mr. Allman’s testimony that Repubiic was not performing

 

DI 38 at 9.

Dl 39-1 at 1ll00 (emphasis added).
10
sler Master Fund, Ltd., 308 F.Supp.3d at 749 (emphasis added).

and his previous statement indicating that Republic’s codeshare partners Were performing

l\lor does Mr. Allman’s bankruptcy court testimony render any of the defendants’
other statements in which they claimed that they were not in breach of contract materially false when
they were made. While Mr. Aliman stated in the bankruptcy proceeding that Republic had not been
“performing and the breach of performance began all the way back to February 2015,” he stated in
the very next sentence: “[s]o certainly that’s one issue on whether We had valid defenses against
those breach of performance.” Mr. Allman’s testimony serves only to strengthen the position that
defendants did not believe Republic to be in breach of contract due to the availability of its
contractual defenses or its ability to reach consensual understandings with its codeshare partners to
avert a breach.

lndeed, in the very same earnings call on August 7, 2015 in which Mr. Allrnan stated
that Republic’s codeshare partners were performing, Bryan Bedford, chairman of Republic’s board
of directors, was questioned by the Deutsche Bank analyst One question posited, in relevant part:
“I assume based on your performance of late that you Would be in breach of those contracts and
knowing there is a period to cure that potential breach . . .” Mr. Bedford replied: “[w]e are not in
breach on any of our agreements We’re not in default under any of the operations fsic], given the
fact that we believe [sz'c] able to reach consensual understandings with the partners on some

operational reductions over the course of the summer.”ll

B. T he Statements ofJua’ges Lane and F arrest

 

11
Dl 39-1 at ‘|l 100 (emphasis added).

7

Plaintiffs’ reliance on the additional statements of Judges Lane and Forrest in the

bankruptcy proceeding to cure the deficiencies of their complaint similarly is unavailing As the
Court stated in the Opinion, defendants’ statements that Republic was not in breach of contract with
its codeshare partners “were statements of opinion rather than fact,” and a “party accused of breach
could quite honestly believe” that it was not in breach “even if an adversary or court or jury might

”‘2 Furthermore, and as previously discussed, defendants repeatedly stated that they

disagree
believed they were not in breach of contract because of their ability to reach consensual
understandings with codeshare partners or due to their available defenses under the contracts The
statements of Judges Lane and Forrest do not support an allegation that defendants did not believe
their statements to be accurate and grounded on an appropriate basis at the time they were made.
At most, Judge Lane commented that one of Republic’s defenses was “far from assured” and
discussed many arguments as to why that might prove true. But that is insufficient to support an

allegation that Republic in fact had no viable defenses or that defendants did not believe there to be

viable defenses when the statements were made.

Conclasz`on
Because the PAC fails to cure the pleading deficiencies with respect to material

misstatements and/or omissions, the motion is denied13 The Clcrk shall enter final judgment and

 

Axar Master Fima', Ltd., 308 F.Supp.3d at 755~56.
13

Notwithstanding plaintiffs’ failure adequately to allege a material misstatement and/or
omissioii, their motion is denied also for the separate reason that they have failed to satisfy
the requirements of amending or vacating the judgment to permit them to amend the
complaint with respect to the additional allegations of loss causation in these circumstances

close the docket accordingly

Dated:

SO ORDERED.

March 26, 2019

 

ala
ii

Lehiis A. Kapl
United States District Judge

 

Plaintiffs seek to cure the loss causation deficiencies by now asserting a theory or artificial
inflation of Republic’s stock resulting from defendants’ allegedly false or misleading
statements DI 39~1 at 11126. Putting aside whether these additional allegations actually
would cure the deficiencies, vacating or amending the judgment would be improper because
plaintiffs clearly and unequivocally disclaimed this theory of loss causation in numerous
other instances prior to the entry of j udgment. For example, in their response to defendants’
motion to dismiss, plaintiffs stated that “[d}efendants’ assertion that Plaintiffs fail to plead
loss causation is based oii the flawed premise that Plaintiffs were injured by the artificial
inflation of the Company’s shares. Because Plaintiffs do not allege ‘artif`icial infiation’ or
seek application of the ‘fraud-on-the-market’ doctrine, Dura does not apply.” Dl 31 at 32.
Furthermore, when questioned at oral argument, plaintiffs confirmed that they were not
pursuing a theory of artificial inflation to show loss causation Di 43 at 22-27. “The
standard for granting a Rule 59 motion for reconsideration is strict, and reconsideration will
generally be denied unless the moving party can point to controlling decisions or data that
the court overlooked.” Analytical Surveys, Inc. v. Ton ga Partners, L.P., 684 F.3d 36, 52 (Zd
Cir. 2012) (citation omitted). Far from overlooking a theory of artificial inflation to show
loss causation, plaintiffs repeatedly requested that the Court not consider it. Additionally,
vacatur pursuant to FRCP 60(b) based on the presentation of new arguments is available “if
evei‘, only where counsel’s failure to raise the argument earlier was ‘so egregious and
profound that il lit] amount[ed] to the abandonment of the client’s case altogether.”’ Flynn
v. Nat’l Asset Mgnit. Agency, 303 F.R.D. 448, 452 (S.D,N.Y. 2014) (citation omitted).
Pursuirig an alternative theory of loss causation prior to the entry of judgment certainly did
not amount to an abandonment of plaintiffs’ case altogethei'.

